Gamble, Judge.
The motion of Tiemann, in the Circuit Court of Franklin county, to quash an execution issued to the sheriff of that county, upon a judgment rendered in the Circuit Court of Gasconade county, was properly overruled, because the court of Franklin county had no jurisdiction to quash an execution issued from the court of another county. The motion must be made in the court from which the process issues. Pettis v. Elgin, 11 Mo. Rep. 411.
The judgment of the Franklin Circuit Court is, with the concurrence of the other judges, affirmed.